Name: Commission Decision of 29 November 1976 authorizing the Federal Republic of Germany not to apply Community treatment to certain under garments, knitted or crocheted, not elastic or rubberized, of cotton or of other textile materials - men's and boys' pyjamas, women's, girls' and infants' pyjamas and nightdresses, falling within heading No ex 60.04 of the Common Customs Tariff, originating in Hong Kong and in free circulation in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-01-20

 nan